Citation Nr: 0320845	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from February 1950 
to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for a left foot disability.  

Following notification of the decision, the veteran perfected 
a timely appeal with respect to this service connection 
claim.  In February 2001, the Board remanded this issue to 
the RO for further development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  After completing the 
instructions set forth in the February 2001 remand, the RO 
returned the case to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran does not have a diagnosed left foot 
disability associated with his active military duty.  


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
active military service, nor may arthritis of the left foot 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the VCAA.  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case issued in January 
2000, an August 2001 letter, and an April 2003 supplemental 
statement of the case, the RO, along with the Board in its 
February 2001 remand, informed the veteran and his 
representative of the specific provisions of the VCAA, the 
criteria used to adjudicate his service connection claim, the 
type of evidence needed to substantiate this issue, as well 
as the specific type of information necessary from him.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  
Furthermore, during the current appeal, the veteran was 
accorded several compensation and pension examinations.  As 
such, the Board finds that VA has met the requirements of the 
VCAA and its implementing regulations and will proceed to 
address the veteran's service connection claim based upon a 
complete and thorough review of the pertinent evidence 
associated with his claims folder.  

Factual Background

According to the service medical records, periodic in-service 
examinations conducted in August and November 1958 
demonstrated asymptomatic 2nd degree pes planus which was not 
considered to be disabling.  Subsequently, in January 1963, 
the veteran was treated for a contusion of his left heel, 
which he received when he ejected out of a burning F4D and 
injured this extremity when he reached the ground.  A 
physical examination demonstrated a slight contusion of the 
left heel and was otherwise unremarkable.  The retirement 
examination, which was conducted in April 1980, indicated 
that his feet were normal.  

In May 1980, the veteran was discharged from active military 
duty.  At a September 1999 compensation and pension 
examination, the veteran did not make any complaints 
regarding his left foot.  No left foot pathology was noted in 
the evaluation report, and the examiner did not diagnose a 
left foot disability.  

Subsequently, in December 2002, the veteran underwent another 
compensation and pension examination.  At that time, he 
reported that he experienced significant pain in his left 
heel for two months after the in-service injury, that this 
pain resolved gradually, and that "he continued to have pain 
for approximately one year, and . . . [that] the pain 
gradually subsided."  The veteran informed the examiner 
that, at the time of the evaluation, he had no complaints 
referable to his left heel.  

A physical examination demonstrated normal weight-bearing 
gait, normal walking on heels and toes, the ability to rise 
easily from the sitting and supine positions, 20 degrees of 
dorsiflexion in the left ankle (with 20 degrees of 
dorsiflexion of this joint being normal), 45 degrees of 
plantar flexion of the left ankle (with 45 degrees of plantar 
flexion of this joint being normal), no evidence of 
tenderness, and an incidental finding of mild hallux valgus.  
X-rays taken of the veteran's left heel showed a normal 
subtalar joint, no evidence of any fracture or degenerative 
changes, and a mild heel spur on the underside of the os 
calcis.  The examiner noted that these radiographic films 
were normal.  

The examiner concluded that the veteran had normal range of 
motion of his left ankle and subtalar joint and that the 
evaluation reflected no objective abnormalities in the 
veteran's left heel area.  Additionally, the examiner 
specifically stated that the examination provided no evidence 
of left heel abnormality.  The examiner explained that he 
found no evidence of any residuals related to the in-service 
injury to the veteran's left heel in January 1963 and that 
the veteran had completely recovered from this accident.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has contended that 
he injured his left foot during service when he fell to the 
ground after ejecting out of a burning F4D and that he has 
continued to experience aches and pains in this joint since 
the in-service injury.  The veteran's descriptions of his 
left foot condition are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, 
however, such descriptions must be considered in conjunction 
with the clinical evidence of record as well as the pertinent 
laws and regulation.  

In this regard, the Board notes that, according to the 
service medical records, in January 1963, the veteran was 
treated for a slight contusion of his left heel when he fell 
to the ground after having ejected from a burning F4D.  
Significantly, however, the physical examination conducted at 
that time was, other than the slight contusion, unremarkable.  
Further, the April 1980 retirement examination reflected 
normal feet.  Moreover, the veteran made no left foot 
complaints at the September 1999 compensation and pension 
evaluation.  

Additionally, at the December 2002 compensation and pension 
examination, the veteran specifically stated that the initial 
pain associated with the in-service injury to his left heel 
gradually subsided and that, at the time of the evaluation, 
he had no complaints referable to his left heel.  
Furthermore, following a review of the veteran's claims 
folder as well as an examination of his left lower extremity, 
the examiner concluded that the evaluation provided no 
evidence of left heel abnormality and that the veteran had 
completely recovered from the in-service January 1963 injury 
to his left heel.  

Consequently, the claims folder contains no competent 
evidence of a current left foot disability associated with 
the veteran's active military duty.  Without evidence that 
the veteran sustained a left foot disability during his 
active military duty, service connection for such a disorder 
cannot be awarded.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  The preponderance of the evidence is, 
therefore, against the veteran's claim of entitlement to 
service connection for a left foot disability.  As such, his 
claim for such a disability must be denied.


ORDER

Service connection for a left foot disability is denied.  



REMAND

By an April 2003 rating action, the RO granted service 
connection for degenerative disc disease of the lumbar spine 
(10%) and for degenerative disc disease of the cervical spine 
(10%).  Also in April 2003, the RO notified the veteran of 
this award.  Citing AB v. Brown, 6 Vet.App. 3, 38 (1992) in 
the informal hearing presentation dated in July 2003, the 
veteran's representative explained that, with regard to the 
veteran's low back and neck claims, the veteran should "be 
presumed to be seeking the maximum benefits allowed by law 
and regulation."  The Board construes this statement from 
the veteran's representative to be an expression of the 
veteran's disagreement with the RO's April 2003 assignment of 
10 percent evaluations for his service-connected lumbar spine 
and cervical spine disabilities.  The Board finds that a 
timely notice of disagreement with the assigned disability 
ratings has been submitted.  38 C.F.R. §§ 20.201, 20.300, 
20.302 (2002).  However, a statement of the case regarding 
these initial rating claims has not been issued.  As such, a 
remand is required to accord the RO such an opportunity.  
See, Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should furnish the veteran and his 
representative a statement of the case 
regarding the issues of entitlement to an 
initial disability rating greater than 
10 percent for the service-connected 
degenerative disc disease of the lumbar 
spine and entitlement to an initial 
disability evaluation greater than 
10 percent for the service-connected 
degenerative disc disease of the cervical 
spine and should inform them of the 
requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2002).  If 
the veteran perfects his appeal by timely 
submitting a substantive appeal, the case 
should be returned to the Board for 
further appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



